             Case 18-31274 Document 2356 Filed in TXSB on 01/07/19 Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                                   ENTERED
                                                                                                                        01/07/2019
                                                                        )
    In re:                                                              )   Chapter 11
                                                                        )
    IHEARTMEDIA, INC., et al.,1                                         )   Case No. 18-31274 (MI)
                                                                        )
                               Debtors.                                 )   (Jointly Administered)
                                                                        )

STIPULATION AND ORDER REGARDING EXISTING DEADLINES IN RESPECT TO
    CONFIRMATION, THE LEGACY 510(B) CLAIMS, AND THE CCOH CLAIM

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), the

Wilmington Savings Fund Society, FSB solely in its capacity as successor indenture trustee with

respect to the 6.875% Senior Notes due 2018 and 7.25% Senior Notes due 2027, (“WSFS”),

together with the Debtors, (the “Parties”) hereby enter into this stipulation and order (this

“Stipulation and Order”) as follows:

             WHEREAS the Parties previously stipulated and the Court ordered that various deadlines

concerning Confirmation of the Debtors’ Plan of Reorganization, the Debtors’ Objection to the

Legacy 510(b) Claims, the Objection of Wilmington Savings Fund Society FSB to Proof of Claim

No. 3833 of Clear Channel Outdoor Holdings Inc., and the CCOH Settlement Agreement would

be extended to future dates to be determined by agreement of the parties, subject to the Court’s

approval, and

             WHEREAS the Parties have agreed that WSFS will not prosecute its Motion to Designate

Votes of Abrams Capital L.P. and Clear Channel Holdings, Inc. (Dkt. No. 1925, the “Vote


1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
        Case 18-31274 Document 2356 Filed in TXSB on 01/07/19 Page 2 of 4



Designation Motion”), that WSFS will withdraw the Vote Designation Motion, and that WSFS

will not seek any relief concerning the designation of any votes in the adversary proceeding

captioned Wilmington Savings Fund Society, FSB v. Bain Capital, LP, et al., Adv. No. 18-03287

(MI).

        IT IS STIPULATED BY THE PARTIES AND HEREBY ORDERED THAT:

        1.    Any dates concerning the Vote Designation Motion are vacated, no further briefing

or arguments will be scheduled concerning the Vote Designation Motion, and the Vote

Designation Motion shall be and is hereby withdrawn.

        2.    The following schedule shall control with respect to Confirmation of the Debtors’

Plan of Reorganization, the Debtors’ Objection to the Legacy 510(b) Claims, the Objection of

Wilmington Savings Fund Society FSB to Proof of Claim No. 3833 of Clear Channel Outdoor

Holdings Inc., and the CCOH Settlement Agreement:

 Item Due                                        Deadline

 Witness lists, exhibit lists, and deposition    January 4, 2019
 designations for the January 10, 2019
 hearing:
 All briefs in support of confirmation and       January 7, 2019
 responses to plan objections for matters to
 be heard on January 10, 2019:
 Objections to witness lists and exhibit lists   January 7, 2019
 and counter-designations for the January
 10, 2019 hearing:
 Debtors’ proposed confirmation order:           January 7, 2019

 Debtors’ reply in support of the Debtors’ January 7, 2019
 Objection to the Legacy 510(B) Claims:
 Supplemental confirmation objection by January 9, 2019
 Wilmington Savings Fund Society FSB
 related to the CCOH Settlement
 Agreement/CCOH Claim:
 Hearing on the Debtors’ Objection to the January 10, 2019
 Legacy 510(B) Claims:




                                                  2
       Case 18-31274 Document 2356 Filed in TXSB on 01/07/19 Page 3 of 4



  Witness lists, exhibit lists, and deposition    January 11, 2019
  designations for the January 17, 2019
  hearing:
  All briefs in support of confirmation and       January 14, 2019
  responses to plan objections for CCOH-
  related matters to be heard on January 17,
  2019, and any responses to the Objection
  of Wilmington Savings Fund Society FSB
  to Proof of Claim No. 3833 of Clear
  Channel Outdoor Holdings Inc.:
  Objections to witness lists and exhibit lists   January 14, 2019
  and counter-designations for the January
  17, 2019 hearing:
  Hearing on the Objection of Wilmington          January 17, 2019
  Savings Fund Society FSB to Proof of
  Claim No. 3833 of Clear Channel Outdoor
  Holdings Inc.:
  Witness lists, exhibit lists, and deposition    January 18, 2019
  designations for the January 23, 2019
  hearing:
  Objections to witness lists and exhibit lists   January 21, 2019
  and counter-designations for the January
  23, 2019 hearing:


Signed: January 07, 2019

 Dated: ______________, 2019                            ____________________________________
 Houston, Texas                                        MARVIN ISGURMarvin Isgur
                                                       UNITED  STATES
                                                            United StatesBANKRUPTCY     JUDGE
                                                                          Bankruptcy Judge




                                                   3
          Case 18-31274 Document 2356 Filed in TXSB on 01/07/19 Page 4 of 4



          IN WITNESS WHEREOF, the Parties, by their authorized counsel, executed this

  Stipulation and Order as of the date written below.

Houston, Texas
January 3, 2019
/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)             James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)            Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)            Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                                 William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900                      Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                                  KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200                       KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221                       300 North LaSalle Street
Email:           ptomasco@jw.com                      Chicago, Illinois 60654
                 efreeman@jw.com                      Telephone:       (312) 862-2000
                 mcavenaugh@jw.com                    Facsimile:       (312) 862-2200
                                                      Email:           james.sprayregen@kirkland.com
                                                                       anup.sathy@kirkland.com
Co-Counsel to the Debtors                                              brian.wolfe@kirkland.com
and Debtors in Possession                                              will.guerrieri@kirkland.com
                                                                       benjamin.rhode@kirkland.com

                                                      -and-

                                                      Christopher J. Marcus, P.C. (admitted pro hac vice)
                                                      KIRKLAND & ELLIS LLP
                                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                                      601 Lexington Avenue
                                                      New York, New York 10022
                                                      Telephone:      (212) 446-4800
                                                      Facsimile:      (212) 446-4900
                                                      Email:          christopher.marcus@kirkland.com

                                                      Co-Counsel to the Debtors
                                                      and Debtors in Possession
_/s/ Timothy A. Davidson II_______________
Timothy A. Davidson II (TX Bar No. 24012503)
Ashley L. Harper (TX Bar No. 24065272)
HUNTON ANDREWS KURTH LLP
600 Travis, Suite 4200
Houston, Texas 77002
Telephone: (713) 220-3810
Fax:          (713) 220-4285
Email:        taddavidson@HuntonAK.com
              ashleyharper@HuntonAK.com

Counsel to WSFS




                                                  4
